Exhibit 10.5

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 24th
day of June, 2015, by and between BMR-34790 ARDENTECH COURT LP, a Delaware
limited partnership (“Landlord,” as successor-in-interest to BMR-34790 Ardentech
Court LLC), and ZP OPCO, INC., a Delaware corporation (“Tenant,” formerly known
as Zosano Pharma, Inc. and, previously, The Macroflux Corporation).

RECITALS

A. WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
May 1, 2007 (the “Original Lease”), as amended by that certain First Amendment
to Lease dated as of June 20, 2008, that certain Second Amendment to Lease dated
as of October 16, 2008, that certain Third Amendment to Lease dated as of
April 29, 2011, that certain Fourth Amendment to Lease dated as of July 31,
2011, and that certain Fifth Amendment to Lease dated as of April 1, 2012
(collectively, and as the same may have been further amended, amended and
restated, supplemented or modified from time to time, the “Existing Lease”),
whereby Tenant leases certain premises (the “Premises”) from Landlord at 34790
Ardentech Court in Fremont, California (the “Building”);

B. WHEREAS, Landlord and Tenant desire to provide Tenant with an Option to
Extend and pay rent on the Total Premises; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.

2. Option to Extend. Tenant shall have the option (the “Option”) to extend the
Term by an additional thirty eight (38) months for a Term Expiration Date of
June 1, 2022 and pay rent on the Total Premises upon the following terms and
conditions. Any extension of the Term pursuant to the Option shall be on all the
same terms and conditions as the Lease, except as follows:



--------------------------------------------------------------------------------

2.1. If Tenant chooses to exercise the Option, Basic Annual Rent will be paid in
accordance with the following schedule:

 

Dates

   Square Feet
of Total
Premises      *Base Rent per
Square Foot of
Rentable Area      Monthly Base
Rent      Annual Base Rent  

January 1, 2016-March 31, 2016

     55,588       $ .90       $ 50,118.40       $ 150,355.20   

April 1, 2016-March 31, 2017

     55,588       $ 1.85       $ 102,980.95       $ 1,235,771.42   

April 1, 2017- March 31, 2018

     55,588       $ 1.91       $ 106,070.38         1,272,844.57   

April 1, 2018-March 31, 2019

     55,588       $ 1.97       $ 109,252.49       $ 1,311,029.90   

April 1, 2019-March 31, 2020

     55,588       $ 2.30       $ 127,852.40       $ 1,534,228.80   

April 1, 2020-March 31, 2021

     55,588       $ 2.37       $ 131,687.97       $ 1,580,255.66   

April 1, 2021-March 31 2022

     55,588       $ 2.44       $ 135,638.61       $ 1,627,663.33   

April 1, 2022- May 31, 2022

     55,588       $ 2.51       $ 139,707.77       $ 279,415.54   

 

* Numbers are rounded due to combining of Premises.

2.2 If Tenant chooses to exercise the Option, Landlord shall provide a
maintenance allowance (the “Maintenance Allowance”) of TWO HUNDRED THOUSAND
DOLLARS ($200,000). Tenant acknowledges that the Maintenance Allowance may only
be used to pay for the maintenance and repair of existing building systems.
Landlord’s obligation to fund the Maintenance Allowance shall expire on
December 31, 2016.

2.3 The Option is not assignable separate and apart from this Lease.

2.4 The Option is conditional upon Tenant giving Landlord written notice of its
election to exercise the Option before December 31, 2015. Tenant assumes full
responsibility for maintaining a record of the deadlines to exercise the Option.
Tenant acknowledges that it would be inequitable to require Landlord to accept
any exercise of the Option after the date provided for in this Section 2.4.

 

2



--------------------------------------------------------------------------------

2.5 Notwithstanding anything contained in this Article 2 to the contrary, Tenant
shall not have the right to exercise the Option:

2.5.1. During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of the Lease and
continuing until Tenant has cured the specified default to Landlord’s reasonable
satisfaction; or

2.5.2. At any time after any default as described in Article 24 of the Lease
(provided, however, that, for purposes of this Subsection 2.5.2, Landlord shall
not be required to provide Tenant with notice of such default) and continuing
until Tenant cures any such default, if such default is susceptible to being
cured; or

2.5.3. In the event that Tenant has defaulted in the performance of its
obligations under the Lease two (2) or more times and a service or late charge
has become payable for each of such defaults during the twelve (12) month period
immediately prior to the date that Tenant intends to exercise the Option,
whether or not Tenant has cured such defaults.

2.6 The period of time within which Tenant may exercise the Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 2.5 above.

2.7 All of Tenant’s rights under the provisions of the Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Option if, after such exercise, but prior to January 1, 2016, (a) Tenant
fails to pay to Landlord a monetary obligation of Tenant for a period of twenty
(20) days after written notice from Landlord to Tenant, (b) Tenant fails to
commence to cure a default (other than a monetary default) within thirty
(30) days after the date Landlord gives notice to Tenant of such default or
(c) Tenant has defaulted under the Lease two (2) or more times and a service or
late charge has become payable for any such default, whether or not Tenant has
cured such defaults.

2.8 Effective the date of this Amendment, Landlord’s right to recapture the
Recapturable Premises pursuant to Section 3 of the Fifth Amendment to Lease
shall be suspended. If Tenant exercises the Option in accordance with Section 2
of this Amendment, then Landlord’s right to recapture the Recapturable Premises
pursuant to Section 3 of the Fifth Amendment to Lease shall terminate effective
January 1, 2016 and be of no further force or effect. If Tenant does not
exercise the Option in accordance with Section 2 of this Amendment, then
Landlord’s right to recapture the Recapturable Premises pursuant to Section 3 of
the Fifth Amendment to Lease shall be reinstated effective January 1, 2016, and
Basic Annual Rent shall be as set forth in the Fifth Amendment to Lease.

 

3



--------------------------------------------------------------------------------

3. Condition of Premises. Tenant acknowledges that (a) it is in possession of
and is fully familiar with the condition of the Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the first day of the Extension Term, and (b) Landlord
shall have no obligation to alter, repair or otherwise prepare the Premises for
Tenant’s continued occupancy for the Extension Term or to pay for any
improvements to the Premises, except as may be expressly provided in the Lease.

4. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
reimburse, indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord, at Tenant’s sole cost and expense) and hold
harmless the Landlord Indemnitees for, from and against any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.

5. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

6. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

ZP Opco, Inc.

34790 Ardentech Court

Fremont, CA 94555-3657

Attention: Vikram Lamba

with a copy to:

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention: Jeffrey L. Quillen, Esq.

7. Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.

8. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

 

4



--------------------------------------------------------------------------------

9. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

10. Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

11. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

LANDLORD:

BMR-34790 ARDENTECH COURT LP,

a Delaware limited partnership

By:

/s/ Brian Wolfe

Name: Brian Wolfe Title: Vice President TENANT:

ZP OPCO, INC.,

a Delaware corporation

By:

/s/ Vikram Lamba

Name: Vikram Lamba Title: CEO